United States Court of Appeals
                    For the First Circuit
No. 13-1444

                     CARMEN LLERENA DIAZ,

                     Plaintiff, Appellee,

                              v.

                 JITEN HOTEL MANAGEMENT, INC.,

                     Defendant, Appellant.



                         ERRATA SHEET


     The opinion of this Court issued on December 18, 2013, is
amended as follows:

     On page 2, lines 8-9: replace "Answering yes to the first
question and no to the second," with "Answering no to both
questions,"